 

Exhibit 10.2

 

FIRST AMENDMENT TO PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT (this "Amendment") is entered into to
be effective as of July 24, 2013, by and between BEHRINGER HARVARD 7400 TUCSON
WAY, LLC, a Colorado limited liability company, and ARSENAULT HOLDINGS, LLC, a
Colorado limited liability company ("Purchaser").

 

Recitals:

 

A.           Seller and Purchaser are parties to that certain Purchase Agreement
effective July 1, 2013, relating to the purchase and sale of that certain real
property commonly known as 7400 Tucson, City of Centennial, Colorado as more
particularly described therein (the "Contract").

 

B.           Seller and Purchaser desire to amend the Contract as provided
below.

 

Agreement:

 

NOW, THEREFORE, in consideration of Ten and No/100 Dollars ($10.00) and the
mutual agreements herein contained, and in reliance thereon, Seller and
Purchaser hereby agree as follows:

 

1.Defined Terms. Except as expressly defined in this Amendment, all capitalized
terms have the meaning(s) assigned in the Contract.

 

2.Purchase Price. Section 1.4 of the Contract is deleted in its entirety amended
to read as follows:

 

"1.4           Purchase Price. The Purchase Price for the Property shall be FOUR
MILLION SEVEN HUNDRED TWENTY FIVE THOUSAND AND NO/100 DOLLARS ($4,725,000.00)
("Purchase Price")."

 

3.Inspection Period. Purchaser acknowledges the Inspection Period has expired
and as a result Purchaser has waived its rights to terminate the Contract
expiring on the Inspection Period including, without limitation, pursuant to
Sections 2.4(a) and 3.3 of the Contract. For avoidance of any doubt, Purchaser
has waived any unsatisfied Title Defects, all of which shall be considered
Permitted Exceptions.

 

4.Miscellaneous.

 

(a)Except as amended by this Amendment, the Contract remains effective in
accordance with its terms. The terms of this Amendment will control over any
conflicts between it and the terms of the Contract.

 

(b)This Amendment may be executed in a number of identical counterparts, and a
facsimile or electronic mail transmission shall be binding on the party or
parties whose signatures appear thereon. If so executed, each of such
counterparts is to be deemed an original for all purposes, and all such
counterparts shall, collectively, constitute one amendment, but in making proof
of this Amendment, it shall not be necessary to produce or account for more than
one such counterpart.

 

Remainder of Page Intentionally Blank.

Signature Page(s) Follows. 

 

First Amendment to Purchase Agreement1 

 

 

IN WITNESS WHEREOF, the parties have executed this First Amendment to be
effective as of the date first written above.

  SELLER:       BEHRINGER HARVARD 7400 TUCSON WAY, LLC, a Colorado limited
liability company       By:     Name:     Title:  

 

  PURCHASER:       ARSENAULT HOLDINGS, LLC, a Colorado limited liability company
      By:     Name:     Title:  

 

First Amendment to Purchase Agreement

Signature Page

 

 

 

